METROPOLITAN HEALTH NETWORKS, INC.


Director Compensation


Ratified and Approved on June 23, 2010, and retroactive to April 23, 2010


Each non-management member of the Board of Directors of the Corporation shall
receive an annual cash retainer in the amount of $45,000, payable on a quarterly
basis in cash.


The Lead Independent Director of the Board of Directors shall receive additional
compensation equal to $20,000, payable on a quarterly basis in cash; and


The Chairman of the Audit Committee shall receive additional compensation equal
to $15,000, payable on a quarterly basis in cash, and each member of the Audit
Committee shall receive additional compensation equal to $7,500, payable on a
quarterly basis in cash; and


The Chairman of the Compensation Committee shall receive additional compensation
equal to $12,500, payable on a quarterly basis in cash and each member of the
Compensation Committee shall receive additional compensation equal to $6,250,
payable on a quarterly basis in cash; and


The Chairman of the Governance and Nominating Committee shall receive additional
compensation equal to $12,500, payable on a quarterly basis in cash and each
member of the Governance and Nominating Committee shall receive additional
compensation equal to $6,250, payable on a quarterly basis in cash; and


The award of restricted stock is based on a formula developed by Towers Watson,
the Corporation’s independent compensation consultant.  Generally, the grants of
equity are structured to deliver a value of $50,000 on an annual basis.


We reimburse all directors for their expenses in connection with their
activities as members of the Board of Directors.  
 


 
 

--------------------------------------------------------------------------------

 